DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Status of the Claims
The response filed on 2/23/2021 is acknowledged.  Claims 7-13 are pending and under examination.


Maintained Rejection

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13 are rejected under 35 U.S.C. 112, first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 7 is directed to a method for treating a sepsis or a septic shock in a patient, the method comprising: reducing a pro-inflammatory cytokine and increasing an antiinflammatory cytokine in the patient by administering a therapeutically effective dose of interferon beta (IFN-), wherein the dose of IFN- induces expression of silent mating type information regulation 2 homolog (SIRT1) as an active ingredient to the patient, wherein a sepsis or a septic shock is the state related to the multi-organ failure syndrome, hypotoxemia, trachypnea, tachycardia, endothelium inflammation, myocardial dysfunction, 
Claim 8 is directed to the method of claim 7, wherein the interferon beta is interferon beta 1a or interferon beta 1b.
Claim 9 is directed to the method of claim 7, wherein the dose is in an amount between 5000 and 50000 IU/kg per day.
Claim 10 is directed to the method of claim 7, wherein the pro-inflammatory cytokine is interleukin 6 (IL-6).
Claim 11 is directed to the method of claim 7, wherein the pro-inflammatory cytokine is tumor necrosis factor alpha (TNF-).
Claim 12 is directed to the method of claim 7, wherein the    anti-inflammatory cytokine is interleukin 10 (IL-10).
Claim 13 is directed to the method of claim 7, further comprising reducing at least two different pro-inflammatory cytokines, including both IL-6 and TNF-.

As written, claim 7 is drawn to a method of treating sepsis or septic shock in a patient by administration of a therapeutically effective dose of IFN-, but does not specify or otherwise recite a specific dosage which can be considered to be therapeutically effective.  Dependent claim 9 recites a dosage of 5000 to 50000 IU/kg day.
	The specification describes methods of in vivo administration of IFN- to septic mice, wherein said IFN- is administered at 1000 U/20g (Examples 3-5).  This dose corresponds to 50000 U/kg.  Similarly, post-filing art, as evidence by Yoo et al (Scientific Reports, 2014, 4:4220, p. 1-8), also describes treatment of septic mice by administering IFN- at 1000 U/20g (Yoo at p. 3, 2nd column, 2nd paragraph).  Therefore, the specification and relevant art have described methods of treating sepsis or septic shock by administering a therapeutically effective amount of IFN-, wherein said therapeutically effective amount of 50000 U/kg.  However, as stated above, dependent claim 9 encompasses administration of IFN- at a much lower doses, namely 5000 – 50000 U/kg, and neither the specification nor the relevant art have described any dosage other than 50000 U/kg to be effective.  Furthermore, the specification teaches that the IFN- was administered via tail vein injection, while Yoo simply states that the IFN- was injected.  

To provide adequate written description and evidence of possession of a claimed genus, the specification must disclose a sufficient number of representative species, and/or provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of 
In the instant case, the only factor present in the claims is a requirement of administration of any possible dose which is “therapeutically effective”, and specifically, from 5000 – 50000 IU/kg.  Neither the specification nor relevant art describe specific examples of successful therapeutic treatment at a dose lower than 50000 IU/kg.
Furthermore, neither the specification nor the relevant art describe other dose-effect correlation between a given IFN- dosage and successful treatment, other than showing effective treatment at a dosage (50000 IU/kg) via tail vein (i.e. intravenous) administration.  It is also noted that the IFN- treatments of the specification and relevant art were performed in a mouse model of sepsis, and neither the specification nor Yoo teach or suggest that the dosage required by other subjects (e.g. humans) should be lower than that described for mice.  Therefore, the specification and relevant art have not provided a description of treatment of sepsis or septic shock at any dosage less than 50000 IU/kg administered intravenously, and one skilled in the relevant art would therefore not have considered Applicants to be in possession of the full scope of the invention.

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision any method of treating sepsis or septic shock which comprised administration of less than 50000 IU/kg IFN- via intravenous administration, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The method itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only methods of treating sepsis or septic shock comprising intravenous administration of IFN- at 50000 IU/kg, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

	Applicants’ arguments
	In the response filed on 2/23/2021, the Applicants argue that MPEP 2163 states that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and moreover, an actual possession standard is not required and claims cannot be invalidated simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language.
	With respect to the present application, the specification, at paragraph [00034] teaches that the valid amount of the pharmaceutical composition may be different depending on the patient’s age, weight, level of disease, type of composition, injection path, and period, but may also appropriately be selected by those skilled in the art.  The daily amount of injection of the SIRT1 expression inducing material is preferably between 5000 and 50000 IU/kg.
	The Applicants argue that the specification clearly shows possession of a dosing amount as of the filing date, and one of skill in the art would immediately recognize this as a “therapeutically effective amount”.
	The Applicants also argue that the USPTO regularly issues claims having the same claim language as in present claim 7, wherein the term “therapeutically effective” is recited in the claim with no actual numerical amount or dose in the claim reciting the “effective” amount or dose, and wherein the specification has minimal disclosure and/or examples of what a “therapeutically effective” amount or dose is.
	As an example, the Applicants cite US Patent 10,912,740, wherein claim 1 of this patent recites:	A method of treating hepatitis C in a human subject comprising administering a composition comprising a therapeutically-effective dose of cannabidiol (CBD) to said subject.

	The specification of the ‘740 patent states:
A method for the prevention and treatment of hepatic disorders using the specific cannabis-based cannabinoid pharmaceutical compositions above is also disclosed. Administration may be by various routes including oral, rectal or intravenous, epidural muscle, subcutaneous, intrauterine, or blood vessels in the brain (intracereboventricular) injections. The cannabinoid derivatives of the general formula (FIG. 1) according to the present invention and a pharmaceutically acceptable salt thereof may be administered in an effective dose, depending on the patient's condition and body weight, extent of disease, drug form, route of administration, and duration, of a pharmaceutically-effective amount within a range of from 0.1 to 500 mg between 1-6 times a day. Of course, most dosages will be by a carrier. The specific dose level and carrier for patients can be changed according to the patient's weight, age, gender, health status, diet, time of administration, method of administration, rate of excretion, and the severity of disease.


	The Applicants assert that in view of the above arguments, one skilled in the relevant art would reasonably conclude that the inventor has possession of the claimed invention and the rejection should be withdrawn.

	Response
	Applicants’ arguments have been fully considered and are not persuasive.

	With respect to Applicants’ arguments that the standard for written description does not require actual exemplification of all embodiments and that the specification adequately conveys that the Applicants were in possession of the claimed invention at the time of conception, the Examiner agrees that actual exemplification is not required to provide adequate description of an invention.
	However, it is noted that the claims specifically recite that the therapeutically effective amount of IFN- is one which induces expression of silent mating type information regulation 2 homolog (SIRT1) when administered to a patient.  The specification shows that administration of IFN-, in an amount corresponding to 50,000 IU/kg, to septic mice was therapeutically beneficial, apparently due to the ability of IFN- to induce expression of SIRT1.  In view of these teachings, one of ordinary skill would have expected that a therapeutically effective amount of IFN- must induce SIRT1 to a level which provides a therapeutic benefit for sepsis or septic shock.
	 Post-filing art (Yoo et al, Scientific Reports, 2014, 4:4220, p. 1-18, of record) also describes treatment of septic mice by administering IFN- in an amount corresponding to 50,000 IU/kg. Neither the instant specification nor Yoo describe administering IFN- at any dose less than 50,000 IU/kg.  Yoo also describes experiments in which bone marrow-derived macrophages were treated with IFN- at various doses, and SIRT1 expression assessed.  Fig. 2A shows that IFN- at 100 U/ml, but not lower IFN doses, induced SIRT1 expression.  While it is acknowledged that this data was obtained from an in vitro study, it shows that a minimal amount of IFN- appears to be necessary to induce SIRT1 expression, and without a showing in vivo of doses less than 50,000 IU/kg, one skilled in the relevant art would not have necessarily predicted that doses lower than 50,000 IU/kg would be therapeutically effective.

	With respect to Applicants’ arguments regarding the ‘740 patent, it is noted that the ‘740 claims encompass treatment of a disorder that is different from that of the instant invention, by administration of a therapeutic agent which is different from that of the instant invention.  Further, the ‘740 claim 1 does not  is one which induces SIRT1 expression.  Thus, the ‘740 claims/patent are not strictly applicable to the instant situation.  Each application is examined on its own merits, and the teachings of other specifications are not necessarily applicable to the claimed methods.


Conclusion
No claim is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




Bruce D. Hissong
Art Unit 1646

                                                                                                                                                                                                        /Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646